                   1

                   2

                   3

                   4

                   5

                   6

                   7

                   8
                                                UNITED STATES DISTRICT COURT
                   9                           NORTHERN DISTRICT OF CALIFORNIA
                                                     OAKLAND DIVISION
              10

              11       JANE SMITH, on her behalf and on behalf          Case No. 4:18-cv-6336-HSG
                       of all others similarly situated,
              12                                                        ORDER GRANTING STIPULATED
                                           Plaintiff,                   REQUEST TO EXTEND BRIEFING
              13
                                                                        SCHEDULE FOR DEFENDANTS’
              14                    v.                                  MOTION TO DISMISS PLAINTIFF’S
                                                                        COMPLAINT
              15       UNITEDHEALTHCARE INSURANCE
                       COMPANY and UNITED BEHAVIORAL                                     CLASS ACTION
              16
                       HEALTH,
              17
                                           Defendants.
              18

              19

              20

              21

              22

              23

              24

              25

              26

              27

              28
  C ROWELL
& M ORING LLP                                                                                       Case No. 4:18-cv-06336-HSG
ATTORNEYS AT LAW                                         Order Granting Stipulation to Extend Motion to Dismiss Briefing Schedule
                   1                                               ORDER
                   2          The Court, having considered the Stipulated Request to Extend the Briefing Schedule for
                   3   Defendants’ Motion to Dismiss, and good cause having been shown, orders as follows:
                   4          1.     Plaintiff’s deadline to file an Opposition to Defendants’ Motion to Dismiss
                   5   currently set for December 24, 2018 is extended to January 10, 2019.
                   6          2.     Defendants’ deadline to file a Reply in support of their Motion to Dismiss
                   7   currently set for December 31, 2018 is extended to January 24, 2019.
                   8          PURSUANT TO STIPULATION, IT IS SO ORDERED.
                   9
                       Dated: December 11, 2018
              10                                                            HAYWOOD S. GILLIAM, JR.
              11                                                            United States District Judge

              12

              13

              14

              15

              16

              17

              18

              19

              20

              21

              22

              23

              24

              25

              26

              27

              28
  C ROWELL
& M ORING LLP                                                                                       Case No. 4:18-cv-06336-HSG
ATTORNEYS AT LAW                                         Order Granting Stipulation to Extend Motion to Dismiss Briefing Schedule
